Appeal by an employer and insurance carrier from a decision and an award made- by the Workmen’s Compensation Board February 14, 1946. The award was for funeral expenses and death benefits payable to the “ Special Funds ”, The only question which merits attention is whether there is any evidence to sustain a finding that the death was occasioned by accidental means. The only alternatives were suicide or irresponsible conduct due to mental illness unrelated to the employment of deceased. There was some evidence which, aided by permissible application of the statutory presumption (Workmen’s Compensation Law, § 21),-and the preSlimption against suicide, supports the decision. Decision and award affirmed, with costs to the Workmen’s Compensation Board. Hill, P. J., Heffernan and Brewster, JJ., concur; Foster and Russell, JJ., dissent.